Citation Nr: 0718196	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation higher than 40 percent for 
service-connected peptic ulcer disease, postoperative 
gastrectomy for gastric carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1947 to November 
1973.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Board Remand issued in July 2006.  This matter 
was originally on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

The record reflects that the Board previously denied the 
issue on appeal in a May 2005 decision and the veteran 
appealed the Board's May 2005 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2005, based on a December 2005 Joint Motion for Remand, the 
Court granted the motion to vacate the May 2005 Board 
decision and remanded the veteran's appeal to the Board for 
compliance with the instructions outlined in the joint 
motion.

Based on a May 2005 motion, this appeal has been advanced on 
the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After review of the claims folder, the Board finds that the 
issue on appeal must be remanded in order that the RO may 
fully comply with the July 2006 Board Remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Board notes that the RO was instructed, among other 
things, to afford the veteran with an appropriate medical 
examination to ascertain the current severity of his service-
connected gastrointestinal disability.  The examiner was 
specifically asked to note the veteran's height and weight 
and comment on whether the veteran's anemia met the 
definition of a disorder of nutrition and whether the 
veteran's complaints of sweating may be considered a 
hypoglycemic symptom.  

The record reflects that the veteran underwent a stomach, 
duodenum, and peritoneal adhesions examination in January 
2007.  Although the January 2007 medical examiner (W.D.M., 
M.D.) noted the veteran's height and weight in the 
examination report, he failed to offer an opinion regarding 
the veteran's anemia and sweating, as requested by the 
Remand.  The December 2005 Joint Remand specifically asked 
the Board to discuss whether the veteran's anemia met the 
definition of a disorder of nutrition and whether his 
complaints of sweating may be considered a hypoglycemic 
symptom; however, these are medical questions that must be 
answered by a medical professional and not the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a supplemental 
medical opinion from Dr. W.D.M. that 
specifically addresses whether the 
veteran's anemia meets the definition of a 
disorder of nutrition, and whether the 
veteran's complaints of sweating may be 
considered a hypoglycemic symptom. 

Please send the claims folder to Dr. 
W.D.M. for review.

2.  If Dr. W.D.M. is unavailable, the 
veteran should be afforded another medical 
examination to ascertain the current 
severity of his service-connected peptic 
ulcer disease, postoperative gastrectomy 
for gastric carcinoma. All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should note 
the veteran's height and weight.  The 
examiner should also comment on whether 
the veteran's anemia meets the definition 
of a disorder of nutrition, and whether 
the veteran's complaints of sweating may 
be considered a hypoglycemic symptom. 

Please send the claims folder to the 
examiner for review.

3.  After any additional notification and/or 
development deemed necessary is undertaken, 
the RO should readjudicate the veteran's 
claim with consideration of any evidence 
received since the March 2007 supplemental 
statement of the case (SSOC).  If any benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the veteran.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




